Order reversed, with ten doEars costs and disbursements, on the ground that the order fads to recite the grounds for an injunction (Code Civ. Proc. § 610; Meyer v. Moress, 106 App. Div. 556; Brockway v. Miller, 144 id. 239; Burdi v. Giordano, 158 id. 945), and the proceedings remitted to the Special Term for further action upon the motion for an injunction on such additional papers as may be submitted on notice. *956Present — Clarke, P. J., Laughlin, Dowling, Page and Merrell, JJ.; Clarke, P. J., voted for reversal and denial of motion.